Citation Nr: 1503419	
Decision Date: 01/23/15    Archive Date: 01/27/15	

DOCKET NO.  12-17 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability (strain), to include as secondary to service-connected degenerative joint disease, status post medial meniscectomy of the left knee.

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

3.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

5.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

6.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee, status post medial meniscectomy.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of December 2009, November 2010, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in January 2013, at which time it was remanded in order that the Veteran might be afforded a Travel Board hearing.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  



REMAND

As noted above, in January 2013, the Veteran's case was remanded to the AOJ in order that the Veteran might be afforded a Travel Board hearing.  That hearing was ultimately scheduled for October 8, 2013.  However, based on evidence contained in the file, it would appear that the Veteran either canceled, or was unable to attend, his October 2013 hearing.  

Significantly, in subsequent correspondence of April 2014, the Veteran's attorney requested that, in place of the aforementioned Travel Board hearing, which he classified as "continued," the Veteran be scheduled for a videoconference hearing at the RO located in St. Petersburg, Florida.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Inasmuch as the AOJ schedules videoconference hearings, an additional remand of this matter to the AOJ is indicated.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following action:  

The AOJ should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO located in St. Petersburg, Florida.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.  If the Veteran no longer desires a hearing he should so indicate in writing to the RO.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


